Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 Ex Parte Tammy Butler                                  Appeal from the 6th District Court of Red
                                                        River County, Texas (Tr. Ct. No. CV04386).
 No. 06-18-00110-CV                                     Opinion delivered by Chief Justice Morriss,
                                                        Justice Burgess and Justice Stevens
                                                        participating.



       As stated in the Court’s opinion of this date, we find reversible error in the judgment of the
court below. Therefore, we reverse the judgment of the trial court and set aside the nunc pro tunc
order of expunction.
       It is further ordered that the appellee, Tammy Butler, pay all costs of this appeal.


                                                       RENDERED MAY 7, 2019
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk